NO. 12-08-00228-CR
                                       NO. 12-08-00229-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL KENNEDY,                                           §    APPEAL FROM THE THIRD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On May 29, 2008, Michael Kennedy filed a notice of appeal from the trial court’s denial of
Kennedy’s motion to reduce bond in two trial court cause numbers. On July 15, 2008, this court
notified Kennedy, pursuant to Texas Rule of Appellate Procedure 37.2, that the information received
in these appeals does not contain a final judgment or other appealable order. Kennedy was further
informed that the appeals would be dismissed if the information received in the appeals was not
amended on or before July 25, 2008 to show the jurisdiction of this court. The deadline for
amendment has passed, and Kennedy has neither responded to the July 15, 2008 notice or otherwise
shown the jurisdiction of this court. Accordingly, the appeals are dismissed for want of jurisdiction.
See TEX . R. APP. P. 37.2, 44.3.
Opinion delivered July 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)